J- 59 B-2013
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: PHILADELPHIA TRAFFIC COURT :           No. 62 EM 2013
JUDGE CHRISTINE SOLOMON           :
                                  :           Petition of the Judicial Conduct Board to
                                  :           Stop, Suspend or Stay Proceedings on the
                                  :           Rule to Show Cause or, in the Alternative,
                                  :           for Permission to Appear, Participate and
                                  :           Be Heard at Any Proceedings Before the
                                  :           Appointed Master
                                  :
                                  :           ARGUED: September 10, 2013




                                        ORDER


PER CURIAM


      AND NOW, this 19th day of December, 2014, upon consideration of the Joint

Application for Leave to File Post-Submission Communication Pursuant to Pa.R.A.P.

2501(a) filed by the Judicial Conduct Board and Philadelphia Traffic Court Judge

Christine Solomon, indicating that the Judicial Conduct Board has investigated the

complaint filed against Judge Solomon and dismissed it with a Letter of Caution, the

parties’ joint petition is GRANTED, the per curiam orders entered in this matter dated

May 21, 2013, and July 12, 2013 are VACATED, and the rule issued upon Judge

Solomon, directing her to show cause why she should not be suspended for ninety

days, is DISCHARGED.

      Chief Justice Castille files a Dissenting Statement.

      Justice Saylor files a Concurring Statement.